Action to recover the value of cotton seed sold and delivered by plaintiff to defendant.
From judgment on the verdict that plaintiff recover of the defendant the sum of $277.35, and the costs of the action, defendant appealed to the Supreme Court.
We find no error in the trial of this action in the Superior Court.
There was evidence in support of affirmative answers to the issues submitted to the jury. this evidence was submitted to the jury under instructions which are free from error. The judgment is affirmed.
No error.